Bffice of tfie iZWmep Qbneral
                                        85tate of QCexae
DAN MORALES                              April IO, 1992
 ,Al-rORSEI
        GENERAL
     Honorable Terry D. McEachern               Opinion No. DM-103
     Hale County District Attorney
     64th and 242d Judicial Districts           Re: Whether a juvenile board may
     County Courthouse                          order an increase in the compensation
     Plainview, Texas 79072                     paid to county judge members of the
                                                board in excess of the compensation
                                                ordered by the commissioners court
                                                under Human Resources Code section
                                                152.0411 (RQ-273)

      Dear Mr. McEachem:

            You have requested an opinion from this office as to whether a juvenile
      board may validly order an increase in the compensation paid to county judge
      members of the board in excess of the compensation ordered by the county
      commissioners court under the Texas Human Resources Code, section 152.0411.
      We conclude that such an order would be invalid.

             Section 152.0411(a) of the Human Resources Code creates the juvenile
      board for Castro, Hale, and Swisher counties, and provides that it be composed of
      “the county judges, the district judges in Castro, Hale, and Swisher counties, and the
      judge of any statutory court designated as a juvenile court in the counties.”
      Subsection (c) of this statute provides the following:


                    The commissioners courts of the counties shall pay the
                members of the juvenile board an annual salary set by the
                commissioners court at not less than $1,200, payable in equal
                monthly installments from~the general fund of the counties. The
                counties shall apportion and pay the salary according to the ratio
                used to pay the expenses of the 64th and 242nd judicial districts.


      Hum. Res. Code $ 152.0411(c). Pursuant to this provision, the commissioners courts
      of Hale, Swisher, and Castro counties have set the salaries of the juvenile board
      members at the statutory mimimum. However, by orders issued September 9, 1991,



                                               p.   524
Honorable Terry D. McEachern - Page 2       (DM-103 1




the juvenile board purported to raise the salaries of its county judge members, ef-
fective September 1, 1991. The language of the statute regarding the compensation
of members of the juvenile board at issue is unambiguous: these salaries are to be
set by the commissioners. Neither section 152.0411, nor any other provision of
chapter 152 of the Human Resources Code concerning juvenile boards, gives the
juvenile board authority to set the salaries of its members without commissioners
court approval. We therefore conclude that the orders raising the salaries of the
county judge members of the juvenile board of Hale, Swisher, and Castro counties
above the amounts set by the commissioners courts are invalid.

                                   SUMMARY

             The juvenile board of Castro, Hale, and Swisher counties
         has no authority to set the salaries of its members.




                                           DAN      MORALES
                                           Attorney General of Texas

WILL PRYOR
First Assistant Attorney General

MARY KELLER
Deputy Assistant Attorney General

JUDGE ZOLLIE STEAKLEY (Ret.)
Special Assistant Attorney General

RENEA HICKS
Special Assistant Attorney General

MADELEINE B. JOHNSON
Chair, Opinion Committee

Prepared by Faith S. Steinberg
Assistant Attorney General


                                      P.    525